Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 2/22/2021. Claims 1 – 14 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 2/22/2021 is acknowledged by the examiner.

Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, US Patent to Sato et al. disclose a pressure adjustment unit that has a first chamber (61), a second chamber (62), and a through hole (64) which extends in a first direction from the first chamber (61) to the second chamber (62) and through which the first chamber (61) communicates with the second chamber (62), the first chamber (61), the second chamber (62), and the through hole (64) forming a flow path supplying a liquid to a nozzle that configures to eject the liquid, the pressure adjustment unit comprising: a valve body (54) that has a base end portion (76) housed in the first chamber (61), a shaft portion (75) protruding in the first direction from the base end portion (76), and an elastic member (77) provided on a first direction side of the base end portion; and a casing (54) that has a partition wall which partitions the first chamber (61) and the second chamber (62) and in which the through hole (64) into which the shaft portion is inserted is formed, and that has a first wall which is annular and which protrudes in a second direction opposite to the first direction so as to define the first chamber (61), wherein on a first chamber side of the partition wall, a valve seat (72), which is annular, is provided around the through hole so as to block the flow path by coming into contact with the elastic member (77), 44 an outer diameter of the base end portion (76) is larger than an outer diameter of the shaft portion (75).
Sato et al. do not make obvious with another the claim limitation “an outer periphery of the base end portion has a positioning region in which a distance between an outer periphery surface of the base end portion and an inner periphery surface of the first wall is shorter than a distance between the shaft portion and an inner periphery surface of the through hole, and a distance in the first direction between a first- direction-side end portion of the positioning region and a first-direction-side distal end of the shaft portion is shorter than a distance in the first direction between the valve seat and a second-direction-side end portion of the first wall”. 
Applicant provides a reason for the limitations “since the gap G1 between the base end portion 92 and the first wall 34 is smaller than the gap G2 between the shaft portion 91 and the through hole 41, the shaft portion 91 can 25be inserted into the through hole 41 after the base end portion 92 has been accurately positioned in the first chamber 53” and “in the case where the length H1 of the shaft portion 91 is larger than the depth H2 of the first chamber 53, as illustrated in FIG. 8, when disposing the valve body 90 in the first chamber 53 in the manufacturing process of the pressure adjustment unit 30, since the shaft portion 91 is inserted into the through hole 41 before the base end portion 92 is inserted into the first wall 34, the distal end of the shaft portion 91 may come into contact with the valve seat 42 and be scraped”. A person having ordinary skill in the art would not be motivated to modify the pressure adjustment unit disclosed by Sato et al. without impermissible hindsight of applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753